 

THIS INDEMNITY AGREEMENT is dated ●, 2018.

 

B E T W E E N :

 

GOLD TORRENT (CANADA) INC., a company

incorporated under the laws of British Columbia

 

(the “Company”)

 

- and -

 

●of [●]

 

(the “Indemnified Party”)

 

Context

 

A. The Company is a company governed by the Act.     B. The Indemnified Party
has, at the request of the Company, accepted the position of director of the
Company and may, at the request of the Company, accept the position of officer
of the Company or act as a director or officer, or act in an equivalent
capacity, of one or more Associated Corporations (“Indemnified Capacity”).

 

THEREFORE, the Parties agree as follows:

 

1. Definitions

 

In this Agreement, in addition to terms defined elsewhere in this Agreement, the
following terms have the following meanings:

 

1.1 “Act” means the Business Corporations Act (British Columbia).     1.2
“Agreement” means this agreement, as it may be confirmed, amended, modified,
supplemented or restated by written agreement between the Parties.     1.3
“Associated Corporation” means:

 

  1.3.1 a corporation of which the Indemnified Party is or was a director or
officer at a time when that corporation is or was an affiliate of the Company;  
      1.3.2 any other corporation of which the Indemnified Party is or was a
director or officer at the request of the Company; and         1.3.3 any other
partnership, trust, joint venture or other unincorporated entity for which the
Indemnified Party is or was a director or officer, or holds or held a position
equivalent to director or officer, at the request of the Company.

 

1.4 “Business Day” means any day other than a Saturday, Sunday or statutory
holiday in the Province of British Columbia.     1.5 “Company” is defined in the
recital of the Parties above.

 

 

-2-

 

1.6 “Derivative Action” means an Eligible Proceeding by or on behalf of the
Company or any Associated Corporation brought against the Indemnified Party.    
1.7 “Eligible Penalty” means a judgment, penalty or fine awarded or imposed in,
or an amount paid in settlement of, an Eligible Proceeding.     1.8 “Eligible
Proceeding” means any legal proceeding or investigative action, whether current,
threatened, pending or completed, in which the Indemnified Party or any of the
heirs and personal or other legal representatives of the Indemnified Party:

 

  1.8.1 is or may be joined as a party; or         1.8.2 is or may be liable for
or in respect of a judgment, penalty or fine in, or expenses related to, that
proceeding,

 

by reason of the Indemnified Party being or having been a director or officer
of, or holding or having held a position equivalent to that of a director or
officer of, the Company or any Associated Corporation, and includes any action
to establish a right to indemnification under this Agreement.

 

1.9 “Expenses” includes costs, charges and expenses, including legal and other
fees, but does not include judgments, penalties, fines or amounts paid in
settlement of a proceeding.     1.10 “Indemnified Party” is defined in the
recital of the Parties above.     1.11 “Parties” means the Company and the
Indemnified Party collectively, and “Party” means any one of them.

 

2. General Indemnity

 

Subject to Sections 3, 5, and 7, the Company, to the extent permitted by law,
indemnifies the Indemnified Party from and against all Eligible Penalties and
all Expenses actually and reasonably incurred by the Indemnified Party in
respect of any Eligible Proceeding.

 

3. Indemnification in Derivative Actions

 

In respect of any Derivative Action, the Company will, at the Indemnified
Party’s request, apply at the Company’s own expense to a court of competent
jurisdiction for approval to indemnify the Indemnified Party against all
Eligible Penalties and all Expenses actually and reasonably incurred by the
Indemnified Party in connection with that Derivative Action, as well as for
approval to advance money to the Indemnified Party under Section 4.

 

4. Advance of Expenses

 

Subject to Sections 5 and 7, the Company will, prior to the final disposition of
an Eligible Proceeding, advance moneys to the Indemnified Party:

 

4.1 for the Expenses referred to in Section 2, provided that at the time of the
advance of those Expenses, the Company does not have reasonable grounds to
believe that the Indemnified Party has not met the conditions of Section 6.1;
and     4.2 for the Expenses referred to in Section 3, provided the Company
receives the approval of a court of competent jurisdiction as contemplated by
Section 3.

 

 

-3-

 

It will not be necessary for the Indemnified Party to pay those Expenses and
then seek reimbursement; the Indemnified Party may provide invoices, bills and
statements of account for those Expenses to the Company for direct payment by
the Company, and the Company will pay those amounts.

 

5. Scope and Survival

 









5.1 This Agreement will:



 

  5.1.1 have effect as of the first date that the Indemnified Party acted for
the Company or any Associated Corporation in an Indemnified Capacity; and      
  5.1.2 survive any resignation by the Indemnified Party from any Indemnified
Capacity, and any other circumstance by reason of which the Indemnified Party
will cease to act in an Indemnified Capacity.

 

6. Limitation

 

6.1 The Company will not indemnify the Indemnified Party under this Agreement
unless the Indemnified Party:

 

  6.1.1 in relation to the subject matter of the Eligible Proceeding, acted
honestly and in good faith with a view to the best interests of the Company or
of the Associated Corporation, as the case may be; and         6.1.2 in the case
of an Eligible Proceeding other than a civil proceeding, had reasonable grounds
for believing that the Indemnified Party’s conduct in respect of which the
Eligible Proceeding was brought was lawful.

 

6.2 The Company will not indemnify the Indemnified Party under this Agreement
for:

 

  6.2.1 any Eligible Penalties or Expenses incurred in the course of any action
or other proceeding initiated by the Indemnified Party with respect to any claim
the Indemnified Party has against the Company or any Associated Corporation;    
    6.2.2 any Eligible Penalties or Expenses related to any action or proceeding
initiated by the Indemnified Party against any other person or entity unless the
Company or Associated Corporation has joined with the Indemnified Party in, or
consented to, the initiation of that action or proceeding;         6.2.3 any
Eligible Penalties or Expenses related to claims by the Company or Associated
Corporation for the forfeiture and recovery by the Company or Associated
Corporation, as applicable, of bonuses or other compensation received by the
Indemnified Party from the Company or Associated Corporation due to the
Indemnified Party’s violation of applicable securities laws or other laws.

 

 

-4-

 

7. Repayment of Indemnification Payments

 

7.1 If, at the conclusion of any Eligible Proceeding with respect to which
indemnification is provided under this Agreement:

 

  7.1.1 there is a final judicial or quasi-judicial determination establishing
that the Indemnified Party has not fulfilled the conditions of Section 6.1 in
respect of any amounts advanced or paid by the Company; or         7.1.2 the
payment of any amounts advanced or paid by the Company is otherwise prohibited
by section 163 of the Act;

 

the Indemnified Party undertakes to pay, and will pay, those amounts to the
Company.

 

7.2 If the Indemnified Party receives indemnification or reimbursement from a
source other than the Company for all or part of any Eligible Penalties or
Expenses already advanced or paid by the Company to the Indemnified Party, then
the amount received by the Indemnified Party from that other source will be paid
by the Indemnified Party to the Company.     7.3 The Indemnified Party will
repay to the Company all advances of Eligible Penalties or Expenses under this
Agreement not actually required or used by the Indemnified Party.     7.4 All
amounts payable by the Indemnified Party to the Company under this Agreement
will be paid within 30 Business Days of the Company’s written request for
payment and will bear interest after their due date until paid in full at the
variable annual interest rate announced and adjusted from time to time by [Name
of Bank] as its reference rate for determining interest rates on Canadian dollar
commercial loans made by it in Canada, and which it may refer to as its “prime
rate” or “prime lending rate”, plus ●%.

 

8. General

 

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties pertaining to the subject matter of this Agreement and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties and there are no representations, warranties or other
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set out in this Agreement. No Party has been
induced to enter into this Agreement in reliance on, and there will be no
liability assessed, either in tort or contract, with respect to, any warranty,
representation, opinion, advice or assertion of fact, except to the extent it
has been reduced to writing and included as a term in this Agreement.

 

8.1 Notice of a Claim. Promptly, and in any event no later than ten Business
Days after receipt by the Indemnified Party of a written notice of a claim or
threatened claim against it which may result in a demand for indemnification
under this Agreement, the Indemnified Party will give written notice to the
Company of the claim or threatened claim. A notice delivered under this Section
will include a description of the claim or threatened claim, a summary of the
facts giving rise to the claim or threatened claim and, if possible, an estimate
of any potential liability arising under the claim or threatened claim. Failure
by the Indemnified Party to notify the Company of any claim or threatened claim
will not relieve the Company from its obligations under this Agreement or
otherwise limit its liability, except to the extent that the claim includes
legal proceedings and the failure of the Indemnified Party to notify the Company
within the required time limits prejudices the defence of the claim.

 

 

-5-

 

8.2 Notices. Any notice or other communication required or permitted by this
agreement to be given or made to a party must be in writing and either delivered
personally or by courier, sent by prepaid registered mail, or transmitted by
e-mail to that party addressed as follows:

 

to the Company at:

 

Gold Torrent (Canada) Inc.

960 Broadway Avenue

Suite 530

Boise, Idaho

83706

 

  Attention: Daniel Kunz   E-mail: dan.kunz@goldtorrentinc.com

 

with a copy to:

 

Gowling WLG (Canada) LLP

550 Burrard Street

Suite 2300, Bentall 5

Vancouver, British Columbia

V6C 2B5

 

  Attention: Brett Kagetsu   E-mail: Brett.kagetsu@gowlingwlg.com

 

to the Indemnified Party at:

 

●

 

  E-mail: ●

 

or at any other address as any party may at any time advise the other by notice
in writing given in accordance with this Section 8.2. Any notice or other
communication delivered to the party to whom it is addressed will be deemed to
have been given and received on the day it is delivered at that party’s address,
provided that if that day is not a Business Day or if it is received after 5:00
p.m. (local time of the recipient) then the notice or other communication will
be deemed to have been given and received on the next Business Day. Any notice
or other communication sent by prepaid registered mail will be deemed to have
been given and received on the fifth Business Day after which it is mailed. If a
strike or lockout of postal employees is then in effect, or generally known to
be impending, every notice or other communication must be delivered personally,
by courier or transmitted by e-mail. Any notice or communication transmitted by
e-mail will be deemed to have been given and received on the day on which it is
transmitted; but if the notice or communication is transmitted on a day which is
not a Business Day or after 5:00 p.m. (local time of the recipient), it will be
deemed to have been given and received on the next Business Day.

 

8.3 Headings. The division of this Agreement into sections and subsections and
the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation of this Agreement.

 



 

-6-

 

8.4 References. References in this Agreement to a section, subsection or
paragraph are to be construed as references to a section, subsection or
paragraph of this Agreement unless the context requires otherwise.     8.5
Successors and Assigns. This Agreement and the rights and obligations under it
are not assignable by either Party without the prior written consent of the
other Party.     8.6 Enurement. This Agreement will enure to the benefit of and
be binding upon the Parties and their respective heirs, legal representatives,
successors and permitted assigns.     8.7 Severability. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction will not
invalidate the remaining provisions of this Agreement, and any such invalid or
unenforceable provision will be deemed to be severed. The prohibition against or
unenforceability of a provision in one jurisdiction will not invalidate that
provision or render it unenforceable in any other jurisdiction.     8.8 Further
Assurances. The Parties will, with reasonable diligence, do all things and
provide all reasonable assurances as may be required to, and each Party will
provide any further documents or instruments required by the other Party as may
be reasonably necessary or desirable to, give effect to this Agreement and carry
out its provisions.     8.9 Governing Law. This Agreement is governed by, and is
to be construed in accordance with, the laws of the Province of British Columbia
and the laws of Canada applicable in that Province.     8.10 Counterparts. This
Agreement may be executed by the Parties in one or more counterparts, each of
which when so executed and delivered will be an original, and those counterparts
together will constitute one and the same instrument. Delivery of this Agreement
by e-mail constitutes valid and effective delivery.     8.11
Acknowledgement—Independent Legal Advice. Each Party acknowledges that it has:

 

  8.11.1 had the opportunity to receive independent legal advice from its own
lawyers with respect to the terms of this Agreement before its execution;      
  8.11.2 read this Agreement, understands it, and agrees to be bound by its
terms and conditions; and         8.11.3 received a copy of this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

-7-

 

Each of the Parties has executed and delivered this Agreement as of the date
noted at the beginning of the Agreement.

 



  GOLD TORRENT (CANADA) INC.                Per:     Name:     Title:  

 

      [NAME]

 

 

 

 

